18-11094-scc    Doc 181     Filed 03/28/19    Entered 03/28/19 17:46:27     Main Document
                                             Pg 1 of 5


 Juan P. Morillo (pro hac vice)
 Gabriel F. Soledad
 Daniel Pulecio-Boek
 QUINN EMANUEL URQUHART &
 SULLIVAN, LLP
 1300 I Street, NW, Suite 900
 Washington, D.C. 20005
 Telephone: (202) 538-8000
 Facsimile: (202) 538-8100
 Email: juanmorillo@quinnemanuel.com
 Email: gabrielsoledad@quinnemanuel.com
 Email: danielpulecioboek@quinnemanuel.com

 Eric Winston (pro hac vice)                      Scott C. Shelley
 QUINN EMANUEL URQUHART &                         Samantha Gillespie (pro hac vice)
 SULLIVAN, LLP                                    QUINN EMANUEL URQUHART &
 865 South Figueroa Street, 10th Floor            SULLIVAN, LLP
 Los Angeles, California 90017                    51 Madison Avenue, 22nd Floor
 Telephone: (213) 443-3000                        New York, New York 10010
 Facsimile: (213) 443-3100                        Telephone: (212) 849-7000
 Email: ericwinston@quinnemanuel.com              Facsimile: (212) 849-7100
                                                  Email: scottshelley@quinnemanuel.com
                                                  Email: samanthagillespie@quinnemanuel.com

Attorneys for the Foreign Representative

IN THE UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


 In re:
                                                  Chapter 15
 PERFORADORA ORO NEGRO,
 S. DE R.L. DE C.V., et al.                       Case No. 18-11094 (SCC)
                                                  (Jointly Administered)
 Debtors in a Foreign Proceeding.
18-11094-scc       Doc 181      Filed 03/28/19     Entered 03/28/19 17:46:27              Main Document
                                                  Pg 2 of 5


                           NOTICE PURSUANT TO 11 U.S.C. § 1518
                         AND REQUEST FOR STATUS CONFERENCE

          Alonso Del Val Echeverria, the Foreign Representative for Perforadora Oro Negro, S. de

R.L. de C.V. (“Perforadora”) and Integradora de Servicios Petroleros Oro Negro, S.A.P.I. de C.V.

(“Integradora,” and together with Perforadora, the “Debtors”), hereby files this update pursuant to

11 U.S.C. § 1518 and requests a conference with the Court regarding the status of the Debtors.1

                                Update Pursuant to 11 U.S.C. § 1518

    I.       Singapore Proceeding

          As the Foreign Representative explained in his Initial Declaration, on January 26, 2018,

the Bondholders sued Mr. Del Val and two of Integradora’s managers in Singapore (the “Singapore

Proceeding”). See Initial Decl. ¶ 70.

          In September 2018, the Singapore High Court dismissed the lawsuit in its entirety, and on

February 15, 2019, issued its written Grounds for Decision, which is a document setting forth the

reasons for the court’s dismissal. Attached as Exhibit A is the Grounds for Decision issued by the

Singapore High Court.

    II.      Pemex Proceeding

          As the Foreign Representative explained in his Initial Declaration, on October 26, 2017,

Perforadora filed an action in a Mexican federal court, akin to a U.S. District Court, against

Petroleos Mexicanos and some of its affiliates (“Pemex”) for breach of contract based on Pemex’s

unlawful termination of the Primus, Laurus, Fortius and Decus Contracts (the “Pemex




1
    Capitalized terms not defined herein shall have the meanings assigned to them in the Verified Petition For
Recognition of Foreign Main Proceeding and Granting Discretionary Relief [ECF 1] and the April 20, 2018,
Declaration of Alonso Del Val Echeverria (the “Initial Declaration” or “Initial Decl.”) [ECF 3].



                                                      2
18-11094-scc        Doc 181       Filed 03/28/19       Entered 03/28/19 17:46:27                Main Document
                                                      Pg 3 of 5


Proceeding”). See Initial Decl. ¶ 51.2

          On February 20, 2019, the Mexican federal judge presiding over the Pemex Proceeding

issued a 175-page judgment, ruling that Pemex’s purported terminations of the Primus, Laurus,

Fortius and Decus Contracts are invalid and unenforceable. Attached as Exhibit B is the order

issued by the Fifth Civil District Court in Mexico City (the “Pemex Order”).3

                                                    Mediation

           The Debtors and the Ad-Hoc Group engaged in mediation efforts from January 9, 2019,

    to March 26, 2019 (the “Mediation”). The Mediation concluded unsuccessfully. See ECF 179.

                                       Request for Status Conference

          As the Foreign Representative explained in his initial declaration, since 2017, Pemex has

been refusing to pay Perforadora past due daily rates amounting to over USD 100 million. From

June to September, 2018, the Concurso Court ordered Pemex to pay approximately USD 96

million into the Mexican Trust. In September of 2018, the Ad-Hoc Group caused a Mexican judge

to issue an order seizing the Mexican Trust and Perforadora’s bank accounts, which at the time

held approximately USD 84 million.                 Throughout this time period, the Debtors properly

maintained the Jack-Up Rigs.

          As a condition of Mediation, the Ad-Hoc Group provided funding for the Debtors to

maintain the Jack-Up Rigs. The Ad-Hoc Group has committed to provide funding that the Debtors



2
    As set forth in the Initial Declaration, Pemex purported to terminate these four contracts on the basis that Pemex
had entered into lease agreements with other vendors of jack-up rigs for the same daily rates that Pemex had proposed
to Perforadora and Perforadora had supposedly refused to accept. See Initial Decl. ¶ 49.
    Pemex purported to terminate the Impetus Contract on the basis that Perforadora had filed for concurso mercantil.
See Initial Decl. ¶ 50. On November 7, 2017, Perforadora moved for the Concurso Court to declare invalid and
unenforceable Pemex’s purported termination of the Impetus Contract. See Initial Decl. ¶ 51. That motion is pending.
Id.
3
     The Foreign Representative is not providing a translation of the Pemex Order at this time due to the high cost of
translating the entire 175-page document.

                                                          3
18-11094-scc     Doc 181     Filed 03/28/19    Entered 03/28/19 17:46:27        Main Document
                                              Pg 4 of 5


believe will enable them to maintain the Jack-Up Rigs until April 17, 2019. As of April 18, 2019,

however, the Debtors will not have the funds necessary to maintain the Jack-Up Rigs or have a

crew aboard them.

        If the Ad-Hoc Group fails to abide by its funding commitments, the Debtors have only

enough funds to maintain the Jack-Up Rigs until April 1, 2019. As of April 2, 2019, however, the

Debtors will not have the funds necessary to maintain the Jack-Up Rigs or have a crew aboard

them.

        The Debtors have informed the Ad-Hoc Group of both sets of dates.

        The Debtors expressly reserve and do not waive any and all claims and rights against the

Ad-Hoc Group, including their agents and any companies actually or purportedly under their

control, for depriving the Debtors of cash and causing the Debtors to lose physical custody of the

Jack-Up Rigs, as well as any and all rights and claims regarding, arising from or related to the

Jack-Up Rigs. This notice does not constitute a surrender or forfeiture of the Jack-Up Rigs or of

any rights or claims associated with or related to the Jack-Up Rigs.

        The Debtors hereby request a status conference before the Court to discuss (1) the status

of the Debtors and the Jack-Up Rigs now that Mediation has concluded; and (2) outstanding

discovery concerns the Debtors have, as will be reflected in forthcoming letters.

        Subject to the Court’s availability, the Debtors respectfully suggest holding an on-record

status conference on April 3, 2019.


                                      [Signature page follows]




                                                 4
18-11094-scc   Doc 181   Filed 03/28/19    Entered 03/28/19 17:46:27      Main Document
                                          Pg 5 of 5



 Dated: March 28, 2019                       QUINN EMANUEL URQUHART &
        New York, New York                   SULLIVAN, LLP


                                               /s/ Scott C. Shelley              .
                                             Scott C. Shelley
                                             Samantha Gillespie (pro hac vice)
                                             51 Madison Avenue, 22nd Floor
                                             New York, NY 10010
                                             Telephone: 212-849-7000
                                             Facsimile: 212-849-7100
                                             Email: scottshelley@quinnemanuel.com
                                             Email: samanthagillespie@quinnemanuel.com

                                             Juan P. Morillo (pro hac vice)
                                             Gabriel F. Soledad
                                             Daniel Pulecio-Boek
                                             1300 I Street, NW, Suite 900
                                             Washington, D.C. 20005
                                             Telephone: (202) 538-8000
                                             Facsimile: (202) 538-8100
                                             Email: juanmorillo@quinnemanuel.com
                                             Email: gabrielsoledad@quinnemanuel.com
                                             Email: danielpulecioboek@quinnemanuel.com

                                             Eric Winston (pro hac vice)
                                             865 South Figueroa Street, 10th Floor
                                             Los Angeles, California 90017
                                             Telephone: (213) 443-3000
                                             Facsimile: (213) 443-3100
                                             Email: ericwinston@quinnemanuel.com

                                             Attorneys for the Foreign Representative




                                            5
